UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                       USDC SDNY
--------------------------------------------------------X           DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                            DOC#:
                                                                    DATEF-IL_E_D_:_/f_ /~-::,.--
                                                                                           ~ 1 -t?z{
                                                                                                  ~
                                                                                         J    f-
                 -against-

GABRIEL GUILLEN, EDWARD JIMENEZ,                                       17-CR-512 (KMW)
ZORAIDA RAMIREZ, WILSON GUILLEN,
JOEL TAPIA, MATTHEW VASQUEZ,                                            AMENDED
YEISON SALDANA, JASON LLANES,                                        OPINION & ORDER
GABRIEL CARRION, MOISES SUERO,
RICHARD JOSE, JHOAN PICHARDO,
RAFAEL RODRIGUEZ, and CARLOS
PEREZ,
                      Defendants.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

         Defendants Gabriel Guillen, Wilson Guillen, Edward Jimenez, Joel Tapia, Jason Llanes,

Yeison Saldana, Matthew Vasquez, and Gabriel Carrion (together, the "Moving Defendants")

have filed several pretrial motions.        For the reasons that follow, the motions are denied in their

entirety.     The Moving Defendants' arguments and motions overlap, and where sensible, the

Court has grouped them together.          Specifically:

         1. The Court denies all motions to suppress evidence obtained as a result of any search

              warrant, arrest warrant, or wiretap order issued based upon information provided by

              the confidential source ("CS-1 ").       The Court also denies the motions for a hearing

              pursuant to Franks v. Delaware, 438 U.S . 154 (1978).

         2. The Court denies the motion to dismiss the Superseding Indictment.

         3. The Court denies the motions (i) for disclosure of the grand jury minutes for the

              superseding indictment and (ii) for in camera review of the grand jury minutes.

         4.   The   court denies the motion to suppre5B cvid,n~~ o~tftined from the May 2011
                 wiretap of Vasquez' s phone.

            5. The Court denies the motion to suppress evidence seized from a car driven by Wilson

                 Guillen in Ohio in January 2017.

            6. The Court denies the motions to suppress evidence obtained from the June 16, 2017

                 and August 16, 2017 cell site and geolocation information orders pertaining to, among

                 others, Llanes; and the October 28, 2016, and August 11, 2017 cell site and

                 geolocation information orders pertaining to, among others, Gabriel Guillen.

            7. The Court denies the motion to order the Government to provide the Moving

                 Defendants certain pretrial disclosures, including a bill of particulars and early

                 disclosure of Rule 404(b) evidence sixty days before trial.

                                                      BACKGROUND

I.          Case Overview

            In 2016, the Drug Enforcement Administration ("DEA") began investigating an alleged

drug trafficking organization ("DTO") run by Gabriel Guillen and his associates, believed by the

Government to be distributing large quantities of heroin, crack cocaine, and powder cocaine in

New York, New Jersey, and Connecticut. 1 The individuals under investigation included Gabriel

Guillen and his codefendants in this case: Edward Jimenez, Zoraida Ramirez, Wilson Guillen,

Joel Tapia, Matthew Vasquez, Yeison Saldana, Jason Llanes, Gabriel Carrion, Moises Suero,

Richard Jose, Jhoan Pichardo, Rafael Rodriguez, and Carlos Perez (together, the "Defendants").

            Throughout the investigation, the DEA relied on CS-1 , who worked closely with and

lived with the Defendants.              According to the Government, information provided by CS-1 was




     1
         The facts in thi:i Buution llft UfilWil fr9rn both parties' briefs and, unless otherwise noted, are not in dispute.


                                                                 2
corroborated by, among other things, intercepted phone calls, recorded conversations,

surveillance photographs, firearms, and documentary evidence, as well as seizures of proceeds,

narcotics, narcotics packaging.    (Gov' t' s Mem. Law Opp ' n Defs.' Pretrial Mots. ("Gov't

Mem.") 8, ECF No. 253 .)      On August 17, 2017, while the DEA' s investigation was ongoing, a

grand jury returned a two-count indictment (the "Indictment") charging the Defendants with

conspiring to distribute and possess with intent to distribute at least one or more kilograms of

heroin, five or more kilograms of cocaine, and 280 grams and more of cocaine base, in violation

of 21 U.S.C. § 846, and using and possessing firearms in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(c).

       Subsequently, CS-1 ' s credibility was called into question.   Sometime in August 2017,

after the grand jury returned the Indictment, CS-1 was kidnapped and seriously beaten.        During

its investigation into CS-1 ' s kidnapping, the Government uncovered credible evidence which

contradicted CS-1 's account of the circumstances surrounding the kidnapping.      Specifically,

there was evidence that CS-1 was kidnapped in retaliation for CS-1 ' s own theft of narcotics-

allegedly stolen from the DTO for CS-1 ' s personal gain-and that CS-1 may have purposefully

identified individuals not present at the assault and kidnapping as having been involved.      These

revelations damaged CS-1 ' s credibility, and the Government sought to determine whether

information previously provided by CS-1 suffered from similar defects.      In ensuing meetings

with CS-1 and CS-1 's counsel, the Government learned that CS-1 exaggerated the quantity of

drugs allegedly trafficked by the DTO and the amount of money involved in the DTO's

operations, personally used narcotics and engaged in the sale of narcotics while cooperating with

the government (separate from the work CS-1 was authorized to perform under the DEA ' s

supervision), lied about various events, stole drugs and/or money from members of the DTO, and

falsified text mM~~~eg to   muke it gppear as if Gabriel Ouillcm had ~onf~~~y~ to a murder.

                                                  3
(Cardi Deel., Ex. D, at 5-6 ("CS-1 Letters"), ECF No. 238.)      CS-1 also lied about the

participation of Vasquez and another individual in his kidnapping; it turned out neither individual

had been involved.

        Throughout its probe into CS-l's credibility, the Government submitted ex parte letters to

the Court apprising the Court of the status of the inquiry (the "CS-1 Letters").   The Government

disclosed these letters to Defendants on February 8, 2018, and subsequently produced further

information regarding CS-1 to Defendants in May and April 2018.         The May and June 2018

productions included the Government's notes of proffers with CS-1, DEA reports of meetings

with CS-1, extraction reports for CS-1 's phone, CS-1 's criminal history, and portions of the

original grand jury presentation.   (Gov't Mem., Ex. D, at 2-3.)

        Given CS-1 's credibility issues, the Government elected to present a superseding

indictment to a new grand jury.     The Government states that it did not present information from

CS-1 to the new grand jury, and relied only on other evidence.      (Gov't Mem. 18; id., Ex. C, at

2.)   Defendants dispute this contention.    (See Llanes Mem. 7.)

        On April 11, 2018, a grand jury returned the Superseding Indictment, charging the

defendants with the same first count, the narcotics conspiracy, in violation of 21 U.S.C. § 846,

and charging only Tapia and Jimenez with the firearms count, in violation of 18 U.S.C. § 924(c).

        To date, Moises Suero, Carlos Perez, and Zoraida Ramirez have pleaded guilty.         The

other Defendants have entered pleas of not guilty.

II.     The Challenged Orders

        A.     Title III Wiretap Orders

        During the Investigation, the Government intercepted and recorded various cell phone

communications of Gabriel Guillen, Jimenez, Vasquez, Jose, Perez, and Carrion.        These

interceptions were authorized by four ord~rs (the "Wiretap Orders") issued pursuant to the

                                                  4
Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C. §§ 2510-2522 ("Title III"), by

judges of this district.    Each of the Wiretap Orders required the Government to provide the

Court with progress reports describing the need for continued interception approximately every

ten days.   The Government complied with this periodic report requirement.

        Specifically:

            •    On February 17, 201 7, Judge Engelmayer authorized the wiretap of a phone

                 belonging to Gabriel Guillen, for a period of thirty days (the "February 17

                 Order").    Interception pursuant to the February 17 Order began on or about

                 February 17, 201 7, and terminated on or about March 18, 201 7.    The periodic

                 reports were signed by Judge Swain and Judge Cote.

            •    On May 22, 201 7, Judge Preska authorized the interception of wiretap of four

                 cellular telephones believed to be used by Gabriel Guillen, Jimenez, Vasquez, and

                 Jose, for a period of thirty days (the "May 22 Order").   Interception pursuant to

                 the May 22 Order began on or about May 24, 2017, and terminated on or about

                 June 22, 2017.    The periodic reports were signed by Judge Ramos and Judge

                 Batts.

            •    On June 15, 2017, Judge Batts authorized the wiretap of two phones believed to

                 be used by Jimenez and Perez, for a period of thirty days (the "June 15 Order".

                 Interception pursuant to the June 15 Order began on or about June 16, 2017, and

                 terminated on or about July 15, 2017.   The periodic reports were signed by Judge

                 Castel.

             •   On August 16, 2017, Judge Caproni authorized the wiretap of two phones

                 believed to be used by Gabriel Guillen and Carrion, for a period of thirty days (the



                                                   5
                   "August 16 Order".        Interception pursuant to the August 16 Order began on or

                   about August 16, 2017, and terminated on or about August 26, 2017.            Given the

                   short duration of the wiretap, no periodic reports were made.

          On October 12, 2018, Vasquez filed an affidavit stating that his voice was captured on

interceptions made pursuant to the May 22, 2017 Order.                 (ECF No. 329, Ex. 1.)   On October 8,

2018, Gabriel Guillen filed an affidavit stating that his voice was captured on the Government's

Title III wiretaps.       (ECF No. 235, Ex. A.)

          B.     Warrants and Orders for Prospective Cell Site Location Information, Pen
          Register Data, and Historical Location Information

                   1.        June 201 7 and August 201 7 Llanes Applications

          On June 16, 2017, the Government obtained an order for prospective and historical cell

site location information and pen register information for two cellular phones (the "June 2017

Llanes Application").          Llanes was identified as the subscriber of one of the phones targeted by

the order, and was believed to be a user of the other phone.              (June 2017 Llanes Application 9-

10.)2     The June 2017 Llanes Application authorized the government to prospectively collect

precision location information for a period of forty-five days, access historical cell site data from

the prior six days (i.e., June 10, 2017, to June 16, 2017), and access routing, addressing, or

signaling information associated with each call transmitted to or from the target phones for 60

days from the date of the order.

           On August 16, 2017, the Government obtained a similar order granting it access to

prospective and historical CSU and pen register information (the "August 2017 Llanes

Application").          The August 2017 Llanes Application targeted fourteen different cell phones.




   2
        In cirntiom to thv Llun~5 Appli~Mi9n~, the Court uses the ECF pa~ination.


                                                           6
Gabriel Guillen, Jimenez, Llanes, Saldana and Tapia, among others, were listed as targets.

(Aug. Llanes App. 10-13.)

          On October 17, 2018, Llanes filed a sworn affidavit stating that he owns one of the cell

phones targeted in the June Llanes 2017 Application and one of the phones targeted in the

August 2017 Llanes Application.             (Aff. Jason Llanes, ECF No. 250.)

                   2.       October 2016 Guillen Order

          On October 28, 2016, the Government obtained an order for historical cell site location

information for ten cellular phones (the "October 2016 Guillen Order"), that was issued pursuant

to 18 U.S .C. § 2703(d).3        Gabriel Guillen, Vasquez, and Tapia (among others) were identified as

users of the phones targeted by the order.           The order authorized the government to access

historical cell site data for the period from August 1, 2016, to the date of the order.                Magistrate

Judge Fox reviewed and signed the order.

                   3.       August 2017 Guillen Order

          On August 11, 2017, the Government obtained a warrant and order granting it access to

prospective and historical cell site location information and pen register information for two

phones (the "August 2017 Guillen Order"), the subscribers to which were unknown at the time.

The order authorized the government to access historical cell site data for the period from July

15, 2017 through the date of the order, prospective location information for a period of forty-five

days from the date of the order, and pen register information for a period of sixty days from the

date of the order.      Magistrate Judge Ellis reviewed and signed the order, finding there was

probable cause that the prospective and historical location information would reveal evidence of




   3
       Although this order also targeted other Defendants, the Court refers to it as the October 2016 Guillen Order
       bmm:m Ouilhm filwd thw IDQti9n to suppress evidence obtained based on this Order.


                                                           7
crimes.

III.      The Motions

          On September 7, 2018, Tapia and Jimenez filed a motion seeking ( 1) suppression of

evidence obtained as a result of any search warrant, arrest warrant, or wiretap order that was

based on information provided by CS-1 (the "Challenged Orders"), or in the alternative, a Franks

hearing to determine the admissibility of such evidence, and (2) dismissal of the Superseding

Indictment. 4       (Mem. Law Supp. Defs.' Mot. Suppress Evict. and Mot. Dismiss Indictment

("Tapia Jimenez Mem.") 2.)              Tapia and Jimenez also requested to join in all motions submitted

by Llanes and their other co-defendants.

          Also on September 7, 2018, Vasquez filed a motion seeking to suppress the evidence

obtained pursuant to the Government's wiretap of his cell phone.                    (Mem. Law. Supp. Def.

Matthew Vasquez's Pretrial Mots. ("Vasquez Mem. "), ECF No. 219.)

          On October 12, 2018, Llanes filed a motion seeking: (1) disclosure of the grand jury

minutes, or in the alternative, in camera review of the grand jury minutes by the Court; (2)

government production of a bill of particulars; (3) suppression of prospective telephone location

information and historical cell site location information; (4) early disclosure of Rule 404(b)

evidence; and (5) permission to make additional motions and to join in co-defendants' motions.

(Def. Jason Llanes' Pre-Trial Mots. ("Llanes Mem."), ECF No. 237.)

           Gabriel Guillen and Wilson Guillen joined in all of Llanes' s motions.                  (ECF Nos. 213,

216.)      As noted above, Tapia and Jimenez also joined Llanes's motions.                    Saldana and Carrion

joined in Llanes's wiretap suppression motion.                  (ECF Nos. 211,212, 236.)




   4
       Tapia and Jimenez requested to file this motion under seal.     They are directed to meet and confer with the
       Government to Gfviltv cl r;d"~t~d vivrsion for public filins.


                                                               8
        Wilson Guillen additionally moved for the suppression of evidence seized in relation to

an automobile stop in Ohio on January 10, 2017.       (ECF No. 216.)

        On October 3, 2018, the Government filed its reply.    (ECF No. 253.)    In response to the

Government' s argument that several of the Moving Defendants failed to allege their standing to

contest the Challenged Orders, Gabriel Guillen and Saldana filed letters with the Court

attempting to rectify that alleged defect.   (ECF Nos. 235, 236.)

       On October 19, 2018, the Government filed a sur-reply.       (Gov' t's Sur-Reply Opp'n

Defs.' Pretrial Mots. ("Gov't Sur-Reply"), ECF No. 253 .)

                                             DISCUSSION

I.     Evidence Obtained from Applications that Referenced CS-l's Statements

       Several Moving Defendants move for the suppression of evidence obtained as a result of

orders issued based on information provided by CS-1.      Tapia and Jimenez's request is the

broadest:   They move to suppress all evidence obtained as a result of any search warrant, arrest

warrant, or Title III order that was based upon information provided by CS-1 .   (Tapia Jimenez

Mem. 3- 9.)    In the alternative, they seek a hearing pursuant to Franks v. Delaware, 438 U.S.

154 ( 1978).   Several other motions now before the Court fall under the umbrella of Tapia and

Jimenez' s motion, and rely on the same arguments.      Specifically, Vasquez seeks suppression of

evidence obtained from the wiretap of his phone, arguing that without information derived from

CS-1 , it lacks probable cause.   (Vasquez Mem. 5.)      In addition, Wilson Guillen seeks

suppression of evidence recovered from his traffic stop on January 10, 2017, arguing that the

evidence seized was the fruit of a GPS tracking warrant that relied on CS-1 's statements (and was




                                                  9
therefore illegally obtained. 5       (Wilson Guillen's Pre-Trial Mots. ("Wilson Guillen Mem.") 5-6,

ECF No. 216.)

          The Moving Defendants all rely on the same argument for suppression-namely, that the

Government exhibited a reckless disregard for the truth when it included CS-1 's statements in

warrant affidavits and applications for wiretaps pursuant to Title III applications.                The

Government contends initially that the Moving Defendants, with the exception of Llanes, have

not demonstrated their standing to challenge the introduction of evidence obtained as a result of

the Challenged Orders.          The Government then argues that, in any event, Defendants cannot

make the showing necessary for a Franks hearing, because the Government did not act with

reckless disregard for the truth when it made its applications for the Challenged Orders.

          Because the Court holds, for reasons discussed below, that CS-1 's credibility issues do

not provide a basis for suppression of the evidence obtained based on the Challenged Orders, the

Court need not determine to what extent the Moving Defendants have standing to challenge the

orders. 6

          A.       Legal Standard

          Under Franks v. Delaware, 438 U.S . 154, 164 (1978), in certain limited circumstances a

criminal defendant is permitted to challenge a warrant by attacking the veracity of the warrant's

underlying affidavit.        "To be entitled to a Franks hearing, a defendant must make a 'substantial

preliminary showing' that: (1) the claimed inaccuracies or omissions are the result of the affiant' s



   5
       Wilson Guillen also seeks suppression on the ground that the stop was pretextual.   (Guillen Mem. 7- 8.)
       That argument is addressed below, in Section VI.
   6    In the Fourth Amendment context, "standing" is "shorthand for capturing the idea that a person must have a
       cognizable Fourth Amendment interest in the place searched before seeking relief for an unconstitutional
       search." Byrd v. United States, 138 S. Ct. 1518, 1530 (2018).     "Because Fourth Amendment standing is
       subsumed under substantive Fourth Amendment doctrine, it is not a jurisdictional question and hence need not
       be 11ddrm~ud before; uddr~BBin~ othvr ~wr~t~ Qfthe merits of a Fourth Amendment claim." Id.


                                                          10
deliberate falsehood or reckless disregard for the truth; and (2) the alleged falsehoods or

omissions were necessary to the judge' s probable cause finding. "      United States v. Salameh, 152

F.3d 88, 113 (2d Cir. 1998); see also Franks , 438 U.S. at 155-56.      Here, the Moving

Defendants challenge the veracity of the affidavits supporting the Challenged Orders on the

ground that CS-1 turned out to have falsified information, which the Government relied on its

applications for the orders.   For purposes of this motion, the Court assumes that CS-1 ' s

statements were material, and that the Challenged Orders would not have been signed had CS-1 ' s

statements been omitted, satisfying Franks ' s second prong.     Therefore, the only issue before the

Court with respect to this motion is whether the Moving Defendants have made a "substantial

preliminary showing" that the Government acted intentionally or with reckless disregard for the

truth when it included CS-1 's statements in its applications for the challenged orders.

        Determining whether the affiant deliberately falsified information or acted with reckless

disregard for the truth requires consideration of the affiant' s "actual state[] of mind."   United

States v. Rajaratnam, 719 F.3d 139, 154 (2d Cir. 2013); Franks, 438 U.S. at 171 (" [T]he

deliberate falsity or reckless disregard whose impeachment is permitted today is only that of the

affiant, not of any nongovernmental informant.").       The burden is on the defendant to present the

reviewing court with "credible and probative evidence" that the information in an application was

'designed to mislead' or was 'made in reckless disregard of whether [it] would mislead." '

Rajaratnam, 719 F.3d at 154 (discussing the omission of information); see also Franks, 438 U.S .

at 171 (stating that "the allegations of deliberate falsehood or ofreckless disregard for the

truth ... must be accompanied by an offer of proof').

        Moreover, "reckless disregard for the truth" entails more than mere negligence on the part

of the affiant."   Franks, 4 3 8 U.S. at 171.   Courts in this district have defined "reckless

disreg~rd 11 M r~quiring thin the rrftfant entertained "~eriom doubts" about the truth of hb

                                                   11
statements.        See, e.g., United States v. Mandell, 710 F. Supp. 2d 368, 373- 74 (S.D.N.Y. 2010)

(Crotty, J.); United States v. Vilar, No. S305 CR 621 (KMK), 2007 WL 1075041, at *26

(S.D.N.Y. Apr. 4, 2007) (Karas, J.); United States v. Goldenberg, No. 05 CR. 1034 (DC), 2006

WL 266564, at *4 (S .D.N.Y. Feb. 3, 2006) (Chin, J.).

          B.        Application

          The Moving Defendants' attack on the Challenged Orders fails because they have not

provided any "credible and probative evidence" that the Government recklessly disregarded the

truth in applying for the Challenged Orders.         Rajaratnam, 719 F.3d 139, 154.      To the contrary,

the record indicates that the Government made significant, successful efforts to corroborate CS-

1's statements.        Throughout the investigation of the DTO, CS-1 's statements were corroborated

by conversations intercepted pursuant to the Wiretap Orders, evidence obtained during arrests,

and physical surveillance by government agents.             Far from demonstrating reckless disregard for

the truth, the evidence gathered throughout the investigation supported the Government's belief

that CS-1 was credible.

          Calls overheard on the wiretaps supported the Government's belief that the Moving

Defendants were engaged in the sale of illegal narcotics.          For example, in one intercepted call,

Jimenez asked CS-1 if something was "pure," and CS-1 responded, "Pure! That shit is official.

Then again, this one is kind of different because it's like fluffier.       You can't break it down

correctly, it turns into little rocks."     (Gov ' t Mem., Ex. H, at 22.)   Gabriel Guillen also

discussed with defendant Rivera how defendant Perez was looking for the "hard ones" as well as

the soft ones," and that the "soft ones" were available, but Perez would have to wait for the

"hard."        (Id. at 20).   In addition to this example, several other explicit conversations conducted

over the wire corroborated what the agents were hearing from CS-1 , that are documented in the

sworn affidavits supporting the Government'B wirvtap appli~'1tion~. (S~~ Oov't Mem, Ex. Hj

                                                       12
Gov't Mem, Ex. I.)

          Furthermore, CS-1 's predictions were confirmed by ensuing events.     On January 9,

201 7, CS-1 informed Government agents that Wilson Guillen would be travelling to Chicago

soon in a DTO van to buy drugs, and that he would be carrying approximately $400,000 in cash.

(Gov' t Mem., Ex. I, at 18.)    On January 10, 2017, Wilson Guillen was stopped in Ohio, where

officers found $56,000 in a hidden compartment in the Van.        Although this amount was smaller

than the amount predicted by CS-1 , it corroborated CS-1 ' s statement that Wilson Guillen would

be driving to Chicago with DTO money.

          CS-1 ' s information was also corroborated by physical surveillance conducted by the

agents.     For example, on October 19, 2016, agents sent CS-1 into Gabriel Guillen's apartment

with a recording device.     CS-1 left some time later with Gabriel Guillen and Ramirez in a van.

While CS-1 and Guillen were driving, Guillen discarded a bag from the van, which agents

recovered.     The bag contained what appeared to be drug packaging with the label "PANTERA"

on it, which CS-1 had informed the agents was one of the brands of drugs that the DTO was

selling at that time.   (Gov't Mem. , Ex. I, at 14-15).   Residue on the packaging tested positive

for cocaine, and fingerprint analysis showed that Gabriel Guillen' s fingerprints were on the bag.

          Defendants argue the failure of Government agents to realize CS-1 was using narcotics

during the investigation and engaging in activity other than what the agents had authorized

demonstrates the agents' reckless disregard for the truth.    (Tapia Jimenez Mem. 6.)    This

allegation at most suggests negligence on the part of the agents; it does not constitute a

"substantial preliminary showing" that an agent entertained "serious doubt" about any of his or

her statements in the applications supporting the Challenged Orders.      Tapia and Jimenez' s other

allegation is that the Government's disclosure of information related to CS-1 has been

"piecemeal and incomplete," hindering their ability to gauge the extent of the inforrmmt'8

                                                   13
untruthfulness.        This allegation is belied by the Government's prompt and consistent disclosure

of CS-1 materials to the Defendants.               In any event, this assertion fails to show that the

Government demonstrated a reckless disregard for the truth in its applications for the Challenged

Orders.

           The Government's efforts, coupled with the corroboration of CS-1 's statements, support

the finding that the Government acted in good faith and with due care.                        Defendants do not point

to any evidence that calls this finding into question.                Therefore, because the Moving Defendants

have not made a "substantial preliminary showing" that the Government acted with a reckless

disregard for the truth, the motion to suppress the evidence obtained from the Challenged Orders

is DENIED without the need for a Franks hearing.

II.        Disclosure of Grand Jury Minutes

           Llanes has moved pursuant to Fed. R. Crim. P. 6(e) for disclosure of the grand jury

minutes, or in the alternative for the Court review the grand jury minutes in camera, due to his

concern that the Government may have presented information from CS-1 to the grandjury. 7

(Llanes Mem. 6-8.)            Because Llanes has not made a showing of particularized need, this motion

is denied.

           A.        Relevant Facts

           When the Government presented evidence to the grand jury that returned the initial

August 2017 indictment, it had not yet become aware of CS-1 's credibility issues.                           (Gov't Mem,

Ex. C, at 2.)       Upon learning of CS-1 's credibility problem, the Government advised the

defendants that it intended to empanel a new grand jury and request a superseding indictment




7   Gabriel and Wilson Guillen join in this motion, relying on Llanes's arguments.        For simplicity, the Court refers to
    Ll!:lnvB in thiB portion onh~ 9pini9n, l;>\tt it~ rulinc? apply e9ually to Gabriel and Wilson Guillen.


                                                               14
from this new grand jury.     (See id.)   The Government further advised that it would not present

information from CS-1, "but [would] instead rely on the abundance of other evidence in this

case."   (Id.)

         The Government then empaneled a new grand jury, which returned the Superseding

Indictment on April 11, 2018.       The Government states that it did not present any information

obtained from CS-1 to the new grand jury, with the exception of transcripts from several

recordings that CS-1 made during conversations with DTO members.

         B.      Applicable Law

         A defendant seeking disclosure of grand jury minutes must demonstrate a "particularized

need" for the disclosure which outweighs the Government's interest in maintaining the secrecy of

the grand jury proceeding.     Dennis v. United States, 384 U.S. 855, 871-72 (1966); see also In re

Fed. Grand Jury Proceedings, 760 F.2d 436,439 (2d Cir. 1985) (describing the test for

particularized need as "strict").     The burden is on the defendant to show that "the material [he]

seek[ s] is needed to avoid a possible injustice ... , that the need for disclosure is greater than the

need for continued secrecy, and that [his] request is structured to cover only material so needed."

In re Fed. Grand Jury, 760 F.2d at 439 (quoting Douglas Oil Co. of Cal. v. Petrol Stops Nw., 441

U.S. 211,222 (1979)).

         Moreover, "grand jury proceedings carry a 'presumption ofregularity."'         United States

v. Torres, 901 F.2d 205,232 (2d Cir. 1990), abrogated on other grounds as recognized by United

States v. Marcus, 628 F.3d 36 (2d Cir.2010) (quoting Hamling v. United States, 418 U.S. 87, 139

n. 23 (1974)).    Accordingly, "[a] review of grand jury minutes is rarely permitted without

specific factual allegations of government misconduct."       Id.

         C.      Discussion

         Ll~n~~ ~Qll~¥Q¥S tlrnt hy does not alle 0e 0overnment misconduct durin~ the ~rand ju!)'


                                                   15
proceedings, but nonetheless argues that he should be able to review the grand jury minutes in

order to ensure CS-1 did not testify.   (Llanes Mem. 7.)   Essentially, Llanes questions the

credibility of the Government's assertion that it did not rely on information from CS-1 in

obtaining the Superseding Indictment.

        Llanes's bare allegation that the Government's account of the grand jury proceeding is

not credible fails to defeat the presumption of regularity accorded to such a proceeding.    The

Government states that in obtaining the Superseding Indictment, it did not rely on testimony from

CS-1, and the Court finds the Government's contention credible given the existence of ample

record evidence corroborating many of CS-1 's statements.     Therefore, because the Moving

Defendants have not made any showing of a particularized need, or made any concrete

allegations of Government misconduct, their request is denied in its entirety.   See, e.g., United

States v. Goff, No. 15 Cr. 616 (KBF), 2016 WL 3264129, at *4 (S.D.N.Y. June 13, 2016)

(Forrest, J.) (denying a motion for disclosure of grand jury minutes, or for in camera review,

because the defendant "failed to present any concrete support for the contention that there were

irregularities before the grand jury"); United States v. King, No. 10 CR. 122 (JGK), 2011 WL

1630676, at *5 (S.D.N.Y. Apr. 27, 2011) (Koeltl, J.) (denying defendant's request for in camera

review or early release of transcripts because he did not demonstrate "particularized need");

United States v. Scott, 624 F. Supp. 2d 279,291 (S.D.N.Y. 2008) (Baer, J.) (same).

III.    The Superseding Indictment

        Tapia and Jimenez move to dismiss the Superseding Indictment on the grounds that

(1) the Government presented statements from CS-1 to the grand jury that have since been

revealed to be false; and (2) the Government presented illegally seized evidence to the grand

jury.   (Tapia Jimenez Mem. 9- 10).     For the reasons discussed above in Section II, these

arguments are meritless. The motion is therefore DENIED.

                                                 16
IV.    Authorization of and Review of the Wiretap Orders by Different Judges

       Saldana moves to suppress all evidence obtained through the Title III interceptions,

arguing that the Government should have presented all of its Title III applications and periodic

reports to the same judge.    (Mem. Law Supp. Def. Yeison Saldana's Mot. Suppress ("Saldana

Mem.") 7-8, ECF No. 211, Ex. 1.)       Saldana contends that, had the same judge reviewed each

wiretap application, he or she would have found that CS-1 had successfully infiltrated the DTO,

and consequently would have denied the wiretap application as unnecessary.         (Id. at 9.)   Along

similar lines, Saldana argues that, had the same judge who authorized a particular wiretap

reviewed the periodic progress reports for that wiretap, he or she would have discontinued the

wiretap on the ground it was unnecessary.      These arguments are meritless.

       Nothing in Title III mandates that progress reports be submitted to the same judge who

authorized the wiretap, let alone be made at all.    United States v. Love, 859 F. Supp. 725, 731-

32 (S.D.N.Y. 1994), aff'd sub nom. United States v. Roberts, 100 F.3d 942 (2d Cir. 1996)

(rejecting the argument that reports must be made to the same judge who issued the wiretap); see

also United States v. Scafidi, 564 F.2d 633, 641 (2d Cir. 1977) ("The requirement ofreports ...

is . . . discretionary with the judge authorizing the [wiretap].").   Rather, when an order

authorizing interception is entered pursuant to Title III, "the order may require reports to be made

to the judge who issued the order showing what progress has been made toward achievement of

the authorized objective and the need for continued interception.      Such reports shall be made at

such intervals as the judge may require."     18 U.S.C. § 2518(6) (emphasis added).      Therefore,

there is no basis for Saldana's argument regarding the submission of the periodic progress reports

to the authorizing judge.

        Furthermore, this district's standard practices are for wiretap applications and periodic

reporting on wiretaps (assuming they are required by the ord~r authorizing th~ wir~tap) to be

                                                    17
presented to the Part 1 Judge.    Saldana fails to cite any authority for the proposition that the

Government must present subsequent wiretap applications for new phone numbers to the same

judge who authorized prior wiretaps simply because the wiretaps are part of the same

investigation.    The Government properly submitted its periodic reports and requests for new

Title III interceptions in this case to the judge who was assigned to Part 1 at the time.    Each

authorizing judge directed the Government to present the periodic reports to the judge on Part 1

duty, and the Government did so.      The decisions Saldana cites in which the Government

completely failed to provide periodic reports are therefore inapposite.

       Because Saldana's motion is meritless, it is DENIED.

V.      Necessity of May 22 Wiretap Order

        Vasquez argues that all evidence obtained from the Government's wiretap of his phone

pursuant to the May 22 Order should be suppressed because the Government failed to show that

such a wiretap was necessary.     (Vasquez Mem. 7.)

        A.       Applicable Law

        The review of a district judge's decision to authorize a wiretap is "circumscribed,

extending only so far as to 'ensur[e] [] that the facts set forth in the application were minimally

adequate to support the determination that was made."'       United States v. Kirk Tang Yuk, 885

F.3d 57, 77 (2d Cir. 2018), cert. denied sub nom. Thomas v. United States, No. 18-237, 2018 WL

4031248 (U.S. Oct. 9, 2018) (quoting United States v. Concepcion, 579 F.3d 214,217 (2d Cir.

2009) (alterations in Kirk Tang Yuk)).     Accordingly, in ruling on a motion to suppress wiretap

evidence, the findings of the court that issued the wiretap are entitled to "considerable

deference."      Concepcion, 579 F.3d at 217 (reversing reviewing judge's suppression order).

        Title III sets out the minimum requirements for obtaining judicial authorization to

intercept wireJ oralJ or electronic communications.     See 18 U.S.C.   SS 2510-2522.       As relevant


                                                   18
here, Title III requires a wiretap applicant to provide, upon oath or affirmation, "a full and

complete statement as to whether or not other investigative procedures have been tried and failed

or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous."

§ 2518(1)(c); see also United States v. Lambus, 897 F.3d 368, 394 (2d Cir. 2018).      The judge

reviewing a wiretap application must determine, as a condition of authorizing the wiretap, that

"normal investigative procedures have been tried and have failed or reasonably appear to be

unlikely to succeed if tried or to be too dangerous."   § 2518(3)(c).

       These requirements ensure that "wiretapping is not resorted to in situations where

traditional investigative techniques would suffice to expose the crime."     United States v. Kahn,

415 U.S. 143, 153 n.12 (1974).      However, "the purpose of. .. § 2518 is not to preclude the

Government's resort to wiretapping ' until after all other possible means of investigation have

been exhausted by investigative agents.'"      United States v. Diaz, 176 F.3d 52, 111 (2d Cir.

1999) (quoting Torres , 901 F.2d at 230).     Rather, the statute simply requires the government to

"inform the authorizing judicial officer of the nature and progress of the investigation and of the

difficulties inherent in the use of normal law enforcement methods."      Diaz, 176 F.3d at 11

(quoting Torres, 901 F.2d at 230); accord Concepcion, 579 F.3d at 218 ("[T]he Government is

not required to exhaust all conceivable investigative techniques before resorting to electronic

surveillance.").     Moreover, the question of whether a wiretap is necessary "must be tested in a

practical and common sense manner."         Diaz, 176 F.3d at 111.   "A reasoned explanation,

grounded in the facts of the case, and which squares with common sense, is all that is required."

United States v. Ianniello, 621 F. Supp. 1455, 1465 (S.D.N.Y.) (Weinfeld, J.), aff'd, 808 F.2d

184 (2d Cir. 1985).

        B.         Discussion

        AnwitJW of the Mny ZZ Ordm dvmonBtrntwB tht.t Y~5ij\lw,'~ "rg\lm¥nt i~withoµt merit.

                                                   19
The Government's application for the May 22 Order was accompanied by an affidavit from DEA

Special Agent Joseph Mercurio.             The affidavit discusses in detail why various investigative

techniques were not reasonably likely to enable law enforcement agents to fully understand the

scope, membership, and activities of the DTO.               (See .G ov't Mem., Ex. G, at 37--46.)         Mercurio

explained, for example, that the members of the OTO did not fully trust CS-1, and it was

therefore unlikely that an undercover officer introduced by CS-1 would be successful.                       In

addition, according to Mercurio, the DTO did not engage in drug sales in public areas, so

physical surveillance would not be effective.             Mercurio also provided examples of investigative

techniques that were employed by agents, but which failed to achieve the goals of the

investigation.      He noted, for example, that GPS trackers used to surveil the movements of the

DTO' s members provided some insight into the means and methods used by DTO members, but

could not reveal the full extent of the DTO's operations.               In all, thirteen potential techniques

were discussed.

          In sum, the affidavit supporting the May 22 order gave reasoned explanations, consistent

with common sense, as to why a wiretap was necessary to achieve the investigation's goals.

Accordingly, the Court DENIES Vasquez's motion to suppress the wiretap evidence. 8

VI.       Stop and Search of Wilson Guillen's Vehicle

          Wilson Guillen moves to suppress evidence seized from the January 10, 2017 stop of a

vehicle he was driving on the ground that there was not probable cause for the stop or for the




   8    Vasquez also contends that there was not probable cause to issue May 22 Order. Title III requires a wiretap
       applicant to provide, upon oath or affirmation, "'full and complete statement[s]' both as to probable cause for
       the requested interceptions and as to the need to use such methods. Lambus, 897 F.3d at 394 (quoting
       § 2518(1 )(b) and ( c)). Vasquez's argument does not allege that probable cause was lacking on the face of the
       wiretap application; rather, he attacks the credibility of the information Mercurio relied on in his affidavit.
       That ar ument fails for the reasons stated above in Section I.
              0

                                                           20
subsequent search.    (Wilson Guillen Mem. 7-8.)

         A.     Relevant Facts

         On or about January 9, 2017, CS-1 informed agents that Wilson Guillen would be driving

a large amount of money to Chicago for the DTO.         (Wilson Guillen Mem., Ex. C, at 1.)         CS-1

stated that the money would be in a hidden compartment within the van that Wilson Guillen

would be driving.    Relying on this information, agents contacted an Ohio State Trooper (the

"Trooper") and asked for assistance in conducting surveillance and a possible vehicle stop.            (Id.)

At the time, the agents had a GPS monitoring device on the van, pursuant to a warrant.          (Id., Ex.

A.)

         On January 10, 2017, the Trooper pulled over the van.         In the report authored by the

Trooper after the stop, the Trooper explained that prior to the stop, he was stationed on a

highway crossover observing traffic.     (Id., Ex. E, at 1.)   After seeing the vehicle pass by, he

exited the crossover to observe it more closely, and his own vehicle began to lose traction.           (Id.)

According to the Trooper, it had been raining periodically throughout the night, and he believed

the roads were freezing over.    (Id.)   When he caught the van, "it was the lead vehicle in a

group of several other vehicles, which included several semi-tractor trailers."       (Id.)   The

Trooper explained:

                The van was in the center lane and traveling faster than the other
                vehicles in the group because it was pulling away from them. I
                began pacing the van's speed at speeds between 64 and 68 miles per
                hour. After seeing what the road conditions were like upon exiting
                the crossover, I felt that the speed that the van was traveling at were
                too fast for the current conditions of the road surface. I decided to
                stop the van for its speed.

(Id.).   The Trooper pulled over the van and walked around the van with a drug-detecting dog,

which indicated the possible presence of narcotics.      (Id. at 3).    The Trooper searched the van

and found a hidden compartment in th~ van with thr~~ vacuum s~akd packag~s containing

                                                   21
$56,000 in United States currency.      (Id. at 3-4.)    Subsequently, a second dog "positively

indicated" to the Currency.   (Id. at 4.)

       B.       Applicable Law

       "[A]n ordinary traffic stop constitutes a limited seizure within the meaning of the Fourth

and Fourteenth Amendments."          United States v. Scopa, 19 F.3d 777, 781 (2d Cir. 1994)

(quoting United States v. Hassan El, 5 F.3d 726, 729 (4th Cir. 1993) (alteration in original)).

Accordingly, to justify a traffic stop, "the police must have either 'probable cause or a reasonable

suspicion, based on specific and articulable facts, of unlawful conduct."'     United States v.

Gaines, 457 F.3d 238,243 (2d Cir. 2006) (quoting Scopa, 19 F.3d at 781 - 82).       The Second

Circuit has "unambiguously" held that even reasonable suspicion of an arguably minor traffic

violation provides a sufficient basis for law enforc;ement officers to make a traffic stop.    United

States v. Stewart, 551 F.3d 187, 193 (2d Cir. 2009) (holding that a stop of the driver of a livery

cab based on officers' belief that the cab was unlawfully encroaching on a crosswalk complied

with the Fourth Amendment).

       Where an officer observes a traffic offense, he has probable cause to stop the driver of the

vehicle.    Scopa, 19 F.3d at 782.    Moreover, once an officer has lawfully stopped a car, "[i]f

there is probable cause to believe a vehicle contains evidence of criminal activity," an officer

may conduct "a search of any area of the vehicle in which the evidence might be found."

Arizona v. Gant, 556 U.S. 332, 347 (2009) (citing United States v. Ross, 456 U.S . 798, 820- 821

(1982)).    Probable cause "does not demand certainty."       United States v. Gaskin, 364 F.3d at

456-57 (2d Cir. 2004).     Rather, there need only be "a fair probability that contraband or

evidence of a crime will be found."      Id.   Accordingly, probable cause for a vehicle search

exists where facts and circumstances known by the officer would lead a "reasonabl[y] cautious"

person to believe that evidence of a crime will be found in the car. Id. at 456 (quoting Hrtncgar

                                                    22
v. United States, 338 U.S. 160, 175 (1949)).

         So long as the stop is supported by objective probable cause for a traffic violation, the

officer's "[s]ubjective intentions" in stopping the vehicle "play no role in ordinary, probable-

cause Fourth Amendment analysis."        Whren v. United States, 517 U.S. 806, 813 (1996).       "In

other words, an officer's use of a traffic violation as a pretext to stop a car in order to obtain

evidence for some more serious crime is of no constitutional significance."       United States v.

Dhinsa, 171 F.3d 721, 724-25 (2d Cir. 1998).       When evaluating the Fourth Amendment

reasonableness of a stop, then, the court is foreclosed from inquiring into the actual motivations

of the individual officers involved.    Whren, 517 U.S. at 813.

         C.     Discussion

         Wilson Guillen's primary argument for suppression is that the reasons the Trooper

provided in his report for stopping the van were pretextual.      This argument is defeated by the

Supreme Court's holding in Whren.       The Court cannot inquire into a law enforcement agent's

subjective motivations for making a stop; therefore, so long as the stop was supported by

probable cause that Guillen was engaged in unlawful conduct--even an arguably minor traffic

violation-the stop was valid under the Fourth Amendment.           Whren, 517 U.S. at 813; Dhinsa,

171 F.3d at 724-25.     Moreover, once the stop was initiated, the Trooper's search of the van was

legal so long as it was supported by probable cause.      Gant, 556 U.S. 332, 347.     The Court thus

turns to the issue of whether the stop and the subsequent search were supported by probable

cause.

                 1.     The Stop

         Ohio law makes it unlawful to operate a car "at a speed greater or less than is reasonable

or proper, having due regard to the traffic, surface, and width of the street or highway and any

oth~r ~om\iticn~." QhiQ R~v, Code 4511.21(A). In his report 7 the Trooper stated that based on


                                                   23
his observation of the road conditions, "the speed that the van was traveling at were [sic] too fast

for the current conditions of the road surf:ace."           (Gov't Mem ., Ex . E , at 1.)     B ase d on a p1am
                                                                                                              ·

reading of the statute, together with the Trooper's report, there was probable cause that when

Wilson Guillen was stopped, he was committing a traffic violation by driving too fast given the

road conditions, in violation of Ohio law. 9

            This objective probable cause justified the stop, regardless of the Trooper's subjective

intentions in stopping the van.          Whren, 517 U.S. at 813-14; see also United States v. Bayron

David Figueroa, 425 F. App'x 15, 17 (2d Cir. 2011) (holding that even if a state trooper elected

to use a speeding violation as pretext for a stop which was in truth based on discussions with

federal agents, suppression was not required).             Wilson Guillen's contention that the Trooper

failed to document his prior conversations with DEA agents in his incident report fails to render

the stop unconstitutional.

                    2.      The Search

            Although Wilson Guillen does not specifically argue that the dog sniff unreasonably

prolonged the stop, for the purposes of the motion, the Court assumes that it did, and that

reasonable suspicion was therefore required for the dog sniff.               See Rodriguez v. United States,

13 5 S. Ct. 1609, 1614-15 (2015) (holding that, absent additional reasonable suspicion, "a police

stop exceeding the time needed to handle the matter for which the stop was made violates the

Constitution's shield against unreasonable seizures").              The following facts, taken from the

Trooper's report and not disputed by Wilson Guillen, support the finding that reasonable

suspicion of criminal activity existed during the stop: (1) there was an overwhelming odor of



9    Although Wilson Guillen accuses the Trooper of being "dishonest[]" (Wilson Guillen Mem. 8), he does not
    dispute the officer's account of his driving, the road conditions. Nor does he offer any argument regarding Ohio
    trnffa: l~w.


                                                           24
deodorizer present; (2) there were numerous air fresheners in the vehicle; (3) Wilson Guillen

stated he was going away for three days, but had no luggage; (4) Wilson Guillen said he was

going to visit family, but did not know the name of the city; and (5) there was a spare tire laying

in the cargo area, rather than in its proper location. 10            See, e.g., United States v. Lopez, 553 F.

App ' x 10, 12 (2d Cir. 2014) (affirming a district court's holding that there was reasonable

suspicion of criminal activity based on (1) the presence of two cellular phones and an air

freshener, (2) the officer's observation that the driver was shaking and breathing irregularly, and

(3) the driver's difficulty answering questions about his travel plans).                 Accordingly, the dog

sniff was lawful.

            The dog gave a positive indication that there was an odor of narcotics coming from the

vehicle.       This, together with the facts cited above supporting reasonable suspicion, provided

probable cause to justify a search of the van.              See Gant, 556 U.S. at 347.         Because the stop and

search of the van were lawful, Wilson Guillen's motion to suppress the evidence seized from the

Van is therefore DENIED. 11

VII.        Orders Authorizing Cell Site Location Information

            Llanes and Guillen move to suppress evidence obtained from various orders authorizing

the government to access historical and prospective cell site location information.                      Llanes

moves to suppress the evidence obtained pursuant to the June and August 2017 Llanes




10    Again, although Wilson Guillen argues that the Trooper's failure to discuss the DEA tips in his report raise
     questions regarding the Trooper's credibility, he does not dispute the Trooper's account of his statements regarding
     his travel plans, the car's odor and the air fresheners, or the location of spare tire.
11
      Wilson Guillen also argues that evidence seized from the Van should be suppressed on the ground that the Van
     was located with the aid of a warrant authorizing agents to track the Van's movements; he contends that because
     probable cause for issuance of the warrant relied on statements from CS-1, the fruits of the warrant should be
     suppressed. (Wilson Guillen Mem. 1.) He alternatively requests a Franks hearing. For the reasons set forth in
     S¥~tion I, this llrgum~nt is without merit.


                                                             25
Applications for cell site location and geolocation information.                 Guillen moves to suppress

evidence obtained from the October 2016 Order and the August 2017 Order.                     Both Llanes and

Guillen rest their argument for suppression on the ground that the applications lacked probable

cause. 12      In addition, Llanes argues that the 2017 Llanes Applications failed to comply with the

requirements of§ 2703 of the Stored Communications Act, which requires the Government to

offer "specific and articulable facts showing that there are reasonable grounds to believe that the

contents of a wire or electronic communication, or the records or other information sought are

relevant and material to an ongoing criminal investigation."

          A.       Llanes Applications

                    1.       Relevant Facts

          The June 2017 Llanes Application sought historical and prospective location data for two

phones believed to be used by Llanes.             (Llanes Mem., Ex. B, at 10-11.) 13       The application was

supported by an affidavit from New York City Police Department ("NYPD") Detective Jose

Sandobal, who averred his experience investigating drug trafficking crimes and his familiarity

with manners and methods of drug trafficking.                Detective Sandobal explained that for almost a

year, the NYPD and the DEA had been investigating a DTO run by Gabriel Guillen, of which

Llanes was believed to be a member.              (Id. at 11.)    He then described an intercepted call from

June 5, 2017, between Llanes and Vasquez (the latter also believed to be a DTO member).

Sandobal's view, which was based on his participation in the investigation and his review of

interceptions made pursuant to the May 22 Order, Llanes and Vasquez were discussing narcotics




12 Guillen also argues that evidence obtained based on the October 2016 Order and the August 2017 Order should be
 suppressed because the government's applications for the orders relied on information obtained from CS-I. For
 the reasons described in Section I, this argument is without merit.
13   In ~it"tiom to th~ 2017 Ll~nc,s Applications 1 the Court uses the ECF pa0ination.


                                                            26
trafficking on the call.    (Id. at 12.)   Specifically, Sandobal stated that he believed Llanes

requested Narcotics and that Llanes stated he was serious about the request.        (Id. at 13.)   The

affidavit also stated that about a week later, on June 15, 2017, Vasquez reported a stolen car near

Castle Hill and Chatterton A venues in the Bronx.         CS-1 reported to an agent that at a subsequent

meeting at which Llanes and CS-1 were present, Vasquez stated that he planned to kill the

individual he believed stole his car.       Magistrate Judge Francis reviewed and signed the warrant

and order based on the application.

        The August 2017 Llanes Application sought data for phones belonging to multiple

defendants, including one phone belonging to Llanes.          (Llanes Mem. , Ex. C, at 10.)   It was

supported by affidavit from DEA Officer John King.           Similar to the June 2017 application, the

August 201 7 Llanes Application set forth detailed information about the DTO and its operations,

in the form of information provided by CS-1 as well as corroboration obtained from surveillance,

recovery of drug packaging material from Gabriel Guillen, multiple recorded conversations about

drugs between DTO members, seizures of drugs and money from DTO members; and intercepted

telephone calls between DTO members.           (Id. at 15-20.)   Agent King explained that Llanes was

believed to be a member of the DTO and described a call between Llanes and Vasquez in which

Vasquez pressed Llanes for money. (Id. at 15-20.)          Based on Agent's King training and

experience, involvement in the investigation, and communications with CS-1, King believed that

Vasquez wanted money from Llanes for narcotics trafficking work that Vasquez had performed.

(Id. at 13.)   Magistrate Judge Moses reviewed and signed the warrant and order based on the

application.

                2.         Discussion

        Llanes argues that the June 5, 2017 call cannot establish probable cause for the June

Lhmc~ 1017 Application, because thu call waB about a car, not narnotivB, (Lltin;B M;m, 10,)

                                                     27
Llanes make a similar argument with respect to the August 201 7 Llanes Application.          Llanes

also argues that the application did not comply with the statutory requirements of the Stored

Communications Act.      (Id. at 12.)    Even assuming, arguendo, that Llanes is correct, that does

not provide a reason to suppress evidence obtained as a result of the warrant, because the

evidence was seized "in objectively reasonable reliance on" a warrant issued by a detached and

neutral magistrate judge.   United States v. Leon, 468 U.S. 897, 922 (1984).       Where this is the

case, "the exclusionary rule barring illegally obtained evidence from the courtroom does not

apply . .. even where the warrant is subsequently deemed invalid."       United States v. Falso, 544

F .3d 110, 125 (2d Cir. 2008).

       Llanes contends that the good-faith exception does not apply here because the warrants

are so facially deficient that law enforcement officers' reliance upon them was unreasonable.

(Def. Jason Llanes Reply Mem. ("Llanes Reply") 3, ECF No. 240.)           Indeed, if an application "is

so lacking in indicia of probable cause as to render reliance upon it unreasonable," the

Governrnent may not rely on the good-faith exception.       Falso, 544 F.3d 110, 125; see also id.

125, n.24 (noting that "this is a very difficult threshold to meet").   In support of this argument,

Llanes contends that the language in the recorded telephone calls relied on in the Llanes

Applications was too ambiguous for Detective Sandobal and Agent King to have reasonably

concluded that the DTO members were discussing narcotics trafficking, and therefore the good-

faith exception does not apply.

       The Court disagrees.       "Although the conversations may have had an innocent meaning,

it can hardly be said that the agents ' interpretations were unreasonable or implausible."     United

States v. Cancelmo , 64 F.3d 804, 808 (2d Cir. 1995).     Therefore, even if an innocent

explanation for the conversation existed, that would not undermine law enforcement officers'

good-faith reliance on the warrant. See United States v. Feola, 651 F. Supp. 106B, 1096

                                                  28
(S .D.N.Y. 1987), aff'd, 875 F.2d 857 (2d Cir. 1989) (citing United States v. Fama, 758 F.2d 834,

838 (2d Cir. 1985)); accord Cance/mo, 64 F.3d at 809.            This is particularly true where, as here,

the conversations "were not randomly intercepted," rather, they were part of an ongoing

investigation of the DTO in which both affiants were participants.          See Cance/mo, 64 F.3d at

808.   Moreover, Sandobal's and King' s affidavits supporting the Llanes Applications stated that

they have extensive experience investigating drug trafficking generally, and familiarity with the

investigation underlying this case in particular.       (Llanes Mem., Ex. B, at 8-9; id., Ex. C, at 8-

10.)   Given that the interpretations were not unreasonable and Sandobal and King had

experience with drug trafficking investigations generally and with this investigation in particular,

'" a reasonably well-trained [agent] could not be expected to know that the warrant issued' by the

magistrate was invalid."       Cance/mo, 64 F.3d at 809 (quoting United States v. Buck, 813 F.2d

588, 593 (2d Cir. 1987) (alterations in Cance/mo)).           Therefore, Llanes's motion is DENIED.

        B.       Guillen Orders

                 1.        Relevant Facts

        Guillen challenges two orders, the October 2016 Guillen Order and the August 2017

Guillen Order.        The October 2016 Guillen Order sought historical cell site data for the period

from August 1, 2016, to the date of the order for ten cellular phones.         It was issued pursuant to

§ 2703 of the Stored Communications Act, which authorizes a court to issue an order for

historical location information if "the governmental entity offers specific and articulable facts

showing that there are reasonable grounds to believe that the contents of a wire or electronic

communication, or the records or other information sought, are relevant and material to an

ongoing criminal investigation."          18 U.S.C. § 2703.    In issuing the order, Magistrate Judge Fox

found that there were "reasonable grounds to believe that the historical cell site information and

to 11 r1tcords [for thlt targ~t phones]   [were] relevant and material to an ongoing criminal


                                                      29
investigation."        (Oct. 2016 Guillen Order 1.)

         The August 2017 Guillen Order sought prospective and historical cell site location

information and pen register information for two phones, the subscribers to which were unknown

at the time.   The order authorized the government to access historical cell site data for the period

from July 15, 2017 through the date of the order, prospective location information for a period of

forty-five days from the date of the order, and pen register information for a period of sixty days

from the date of the order.       Magistrate Judge Ellis reviewed and signed the order, finding there

was probable cause that the prospective and historical location information would reveal

evidence of crimes.

                  2.        Discussion

         Gabriel Guillen argues for suppression of the evidence obtained as a result of the October

2016 Guillen Order and the August 2017 Guillen Order on the grounds that (1) the applications

for the orders relied on information from CS-1, and (2) the orders were issued on a showing of

less than probable cause.        Gabriel Guillen's arguments differ slightly from those of Llanes, in

that he does not attack the facial sufficiency of the orders.     Nonetheless, his arguments fail for

the same reason, namely, the good-faith exception to the exclusionary rule applies.

         First, assuming arguendo that Gabriel Guillen is correct that the information provided by

CS-1 and relied upon in obtaining the orders was untrue, the good faith exception to the

exclusionary rule applies, because both orders were issued by a detached and neutral magistrate

judge.    See United States v. Clark, 638 F.3d 89, 106 (2d Cir. 2011) ('"[A] warrant issued by a

magistrate normally suffices to establish' that a law enforcement officer has 'acted in good faith

in conducting the search."' (quoting United States v. Leon, 468 U.S. at 922 (alteration in Leon)).

Guillen does not offer any argument with respect to why the good faith exception should not




                                                      30
issues undermine the probable cause findings in the orders, evidence obtained as a result of the

orders is not subject to suppression.

          Gabriel Guillen's second argument is also defeated by the good faith exception to the

exclusionary rule.       In Carpenter v. United States, 138 S. Ct. 2206 (2018), the Supreme Court

held that individuals have a reasonable expectation of privacy in cell-site data.              Therefore, the

acquisition of cell site location information from wireless providers requires "a warrant supported

by probable cause."        Id. at 2221.     An order issued pursuant to the Stored Communications Act,

in contrast, may be based on "only a showing of 'reasonable grounds' for believing that the

records were 'relevant and material to an ongoing investigation,' [and therefore] falls short of this

requirement."       United States v. Chambers, No. 16-163-CR, 2018 WL 4523607, at *1 (2d Cir.

Sept. 21, 2018) (summary order) (quoting Carpenter, 138 S. Ct. at 2220-21).

          The October 2016 Order was issued based on the lower showing required by the Stored

Communications Act-"reasonable grounds"-rather than on a showing of probable cause. 14                            In

light of Carpenter, then, evidence acquired as a result of the order was obtained in violation of

the Fourth Amendment.           The Government argues, however, that the good-faith exception to the

exclusionary rule applies, and the Court agrees.

            "[R]eliance on a federal statute gives rise to a presumption of good faith unless the

statute is "clearly unconstitutional."'         Chambers, 2018 WL 4523607, at *2) (quoting Illinois v.

Krull, 480 U.S. 340, 349 (1987)).           Prior to Carpenter, "the [Stored Communications Act] was

not 'clearly unconstitutional."'          Id. (affirming a district court decision not to suppress evidence

obtained as a result of an order issued prior to Carpenter).              Therefore, because the October 2016




14   The August 2017 Order was based on a finding of probable cause; therefore, the Court need consider whether
 C::W[l?l'/{?r re9uires suppression with respect to the October 2016 Order.



                                                          31
Order was issued in compliance with a federal statute which was not "clearly unconstitutional" at

the time, it was reasonable for law enforcement officers to rely on the order, and the good-faith

exception to the exclusionary rule applies.    See id.

       Accordingly, Gabriel Guillen' s motions to suppress evidence obtained as a result of the

October 2016 and August 2017 Guillen Orders are DENIED.

VIII. Pretrial Disclosures

       The Moving Defendants ask the Court to order the Government to provide ( 1) a bill of

particulars; and (2) early disclosure of notice of prior crimes or bad acts that the Government will

seek to introduce at trial pursuant to Fed. R. Evid. 404(b), sixty days in advance of trial.

(Llanes Mem. 8-9, 13- 14; Guillen Mem. 7-8.)

       A.        Bill of Particulars

       Llanes argues that the Government has not provided any information about his alleged

criminal conduct, aside from generalized descriptions of the narcotics conspiracy, and therefore

requests the Court to order the Government to produce a bill of particulars.     He seeks

specification of (1) when, where, and in what manner he is alleged to have become a member of

the DTO, (2) how, where, and with whom he allegedly conspired, and (3) the approximate dates

and times of his participation in the conspiracy.    The Government contends that it has provided

Llanes with substantial Rule 16 discovery and that he received information in the course of his

bail applications and appeals; in addition, his alleged criminal activity is discussed in affidavits

the government relied on in securing Title III wiretaps.    (See Gov't Reply 8.)

       The purpose a bill of particulars is to enable a defendant "to prepare for trial, to prevent

surprise, and to interpose a plea of double jeopardy should he be prosecuted a second time for the

same offense."     United States v. Bortnovsky, 820 F.2d 572, 574 (2d Cir. 1987); see also Fed. R.

Crim P, 7(f),    Wh<:th<:r to order the Government to produce a bill of particulars is a decision


                                                    32
committed to the trial court' s sound discretion.    United States v. Davidoff, 845 F.2d 1151 , 1154

(2d Cir. 1988).    "Generally, if the information sought by defendant is provided in the indictment

or in some acceptable alternate form, no bill of particulars is required. "   Bortnovsky, 820 F.2d

572, 574 (2d Cir. 1987).     Moreover, courts in this district have routinely denied defendants '

requests for particulars regarding the "when, where, and what" of their participation in a

conspiracy.   See United States v. Columbo, No. 04 CR. 273 (NRB) (Buchwald, J.), 2006 WL

2012511, at *5 (S .D.N.Y. July 18, 2006) (collecting cases).

       The Superseding Indictment charges Llanes with conspiring to distribute narcotics from

at least in or about August 2016 up to and including in or about August 2017, and includes the

names of thirteen co-defendants also charged in the conspiracy.      In addition to the information

provided in the Superseding Indictment, Llanes has received substantial information about his

role in the conspiracy via discovery and via information disclosed in the course of making bail

applications to the court.   (See, e. g. , Dec. 18, 2017 Order, ECF No. 94 (describing recorded

conversations between Llanes and Vasquez); June 2017 Llanes Application (same).           Taken

together, this information provides Llanes with sufficient information to prepare for trial and to

interpose a plea of double jeopardy should he be prosecuted a second time for the same offense.

Therefore, because he has not demonstrated the need for a bill of particulars, Llanes ' s motion is

DENIED.

        To the extent other defendants join Llanes's motion, those defendants ' motions are

DENIED because they have not set forth the reasons they are entitled to a bill of particulars.

The arguments advanced by Llanes are unique to him; accordingly, they cannot justify

compelling the Government to provide a bill of particulars for any of the other defendants .

        B.        Disclosure of 404(b) Evidence Sixty Days Prior to Trial

        Gabriel Guillen moves for the diBcloBurn of 404(b) ,viQ,nC~ sixty days prior to trial, on

                                                    33
the ground that the government has "hinted" at its intention to file a second superseding

indictment charging Gabriel Guillen and other co-defendants with murder.        (Gabriel Guillen

Mem. 9.)

        Rule 404(b) provides, in pertinent part, that "[ e]vidence of a crime, wrong, or other act

may ... be admissible" for certain specified purposes.     Under Rule 404(b ), the Government

must "provide reasonable notice of the general nature of any such evidence that the prosecutor

intends to offer at trial."   Gabriel Guillen has not made any argument as to why disclosure of

Rule 404(b) evidence is required sixty days prior to trial, and does not explain why the possibility

of a second superseding indictment supports early disclosure.     Moreover, the Government has

stated its intent to move in limine for the admission of Rule 404(b) evidence prior to trial.

Because the Moving Defendants provide no basis on which to conclude that Rule 404(b)'s

requirement of "reasonable notice" will not be satisfied moving forward, the motion for early

disclosure is DENIED.

                                           CONCLUSION

        For the foregoing reasons, all of the Moving Defendants' motions are DENIED.

        The Clerk of Court is directed to terminate the motions at ECF Nos. 211, 212, 213, 216,

218,235,237, and 239.

        SO ORDERED.

Dated: New York, New York
       November 6, 2018
                                                                KIMBA M. WOOD
                                                             United States District Judge




                                                  34
